TERYL RESOURCES CORP. MANAGEMENT DISCUSSION AND ANALYSIS Form 52-102F1 DATED October 30, 2008 The following discussion of the results of operations of Teryl Resources Corp. (“the Company”) for the first quarter ended August 31, 2008, and in comparison to the prior year, should be read in conjunction with the Company’s Audited Financial Statements and accompanying notes for the fiscal year ended May 31, 2008 and Overall Performance The Company is engaged in the acquisition, exploration and development of natural resource properties. The Company currently has mineral property interests in Arizona, Alaska and British Columbia. The main exploration and development work over the last several years has taken place on the Gil claims (gold prospect) located in the Fairbanks Mining District, Alaska.
